UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6716



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LLOYD GEORGE MAXWELL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-262-A)


Submitted:   September 8, 2000        Decided:   September 18, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Lloyd George Maxwell, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lloyd George Maxwell seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion challenging the

district court’s March 21, 1997, denial of his motion filed under

28 U.S.C.A. § 2255 (West Supp. 2000).   We have reviewed the record

and the district court’s opinion and find no reversible error in

its determination that Maxwell’s current motion is untimely under

Rule 60(b).   Accordingly, we deny a certificate of appealability

and dismiss the appeal on this reasoning of the district court.

See United States v. Maxwell, No. CR-93-262-A (E.D. Va. Apr. 20,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2